UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 12, 2015 Commission File Number: 0-25662 ANADIGICS, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2582106 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Mt. Bethel Road, Warren, New Jersey (Address of principal executive offices) (Zip Code) (908) 668-5000 (Registrant's telephone number, including area code) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 12, 2015, at the Annual Meeting of stockholders, ANADIGICS’ stockholders i) elected each of the director nominees, (ii) ratified the appointment of Ernst & Young LLP as ANADIGICS’ independent registered public accounting firm for the year ending December 31, 2015, (iii) approved, on an advisory basis, the compensation of ANADIGICS’ Named Executive Officers, (iv) approved the 2016 Employee Stock Purchase Plan and the authorization of 5,000,000 shares to be issuable thereunder, and (v) approved the 2015 Long-Term Incentive and Share Award Plan and the authorization of 10,000,000 shares to be issuable thereunder. The final voting results with respect to each of the five proposals are set forth below: Proposal 1. To elect two Class II directors of ANADIGICS to hold office until 2018. For Against Broker Non-Vote Ronald Michels Richard Kelson Proposal 2. To ratify the appointment of Ernst & Young LLP as ANADIGICS’ independent registered public accounting firm for the year ending December 31, 2015. Number of Shares For Against Abstain Proposal 3. To approve, on an advisory basis, the compensation of ANADIGICS’ Named Executive Officers. Number of Shares For Against Abstain Broker Non-Vote Proposal 4. To approve the 2016 Employee Stock Purchase Plan and the authorization of 5,000,000 shares to be issuable thereunder. Number of Shares For Against Abstain Broker Non-Vote Proposal 5. To approve the 2015 Long-Term Incentive and Share Award Plan and the authorization of 10,000,000 shares to be issuable thereunder. Number of Shares For Against Abstain Broker Non-Vote SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 18, 2015 ANADIGICS, Inc. By: /s/ Terrence G. Gallagher Name: Terrence G. Gallagher Title: Executive Vice President and Chief Financial Officer
